MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the decision of the immigration judge that denied petitioner’s request for cancellation of removal.
The BIA did not abuse its discretion in affirming the immigration judge’s decision because petitioner is statutorily ineligible for the relief requested due to her multiple criminal convictions, which constituted crimes of moral turpitude and served to interrupt petitioner’s continuous presence in the United States. See 8 U.S.C. § 1229b(b), (d)(1).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by the Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.